Citation Nr: 0320827	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  99-20 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include a pathological gambling disorder and post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active military service from January 1981 to 
December 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

In March 2000 and October 2001, the Board remanded this 
matter to the RO for further development.  This case was 
returned to the Board for appellate review.  

In March 2003, the Board conducted its own development in 
this matter pursuant to 38 C.F.R. § 19.9(a)(2).  
Specifically, the veteran's service personnel records 
regarding facts and circumstances of any disciplinary action 
against the veteran for financial mismanagement from January 
1981 to December 1997, records of financial of court(s) 
martial in 1997, and facts and circumstances of the veteran's 
discharge were requested.  The development conducted has been 
completed, and the veteran has not waived RO consideration of 
this evidence.  Pursuant to a recent decision by the Federal 
Circuit Court of Appeals, the case must be remanded to the RO 
for review of the evidence in the first instance.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

In addition, in the October 2001 remand, the Board directed 
the RO to provide the veteran an opinion regarding the nature 
of a pathological gambling disorder.  Although the veteran 
was provided an examination in July 2002, the Board is of the 
view that the examiner did not adequately respond to the 
questions posed by the Board in October 2001.  A remand 
creates a right in the veteran to compliance with the 
instructions contained herein.  Stegall v. West, 11 Vet. App. 
268 (1998).  

In addition, the report of the July 2002 reflects that the 
veteran reported that he gambled during service because of 
the stressors that he experienced as an air traffic 
controller.  Specifically, the veteran stated that there were 
several helicopter crashes that involved pilots to whom he 
had given direction.  The veteran indicated one such crash 
occurred at the Maxwell Air Force Base and that another 
occurred in Korea.  The veteran indicated that he was 
speaking with the pilot when the airplane crashed in Korea.  
He reported that he witnessed several near misses, that he 
witnessed an airplane run off the runway, and saw a second 
small craft tip with the pilot recovering the aircraft 
without incident.  The examiner stated that it could be 
argued that the job of an air traffic controller was of 
sufficient stress to precipitate stress disorder.  At the 
conclusion of the mental status examination, the examiner 
diagnosed the veteran as having Axis I-PTSD, pathology 
gambling.  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2002).  If the veteran alleged 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records that corroborate the veteran's testimony or 
statements.  See Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, the veteran does not suggest and the evidence 
does not show that the veteran's claimed stressors are 
related to combat.  As noted, the VA examiner in July 2002 
diagnosed the veteran as having PTSD.  However, the 
stressor(s) upon which diagnosis is based have not been 
verified.  The Board recognizes that the RO in July 2002 
asked the veteran to provide additional information regarding 
his claimed stressors, and the veteran has not submitted such 
information at this time.  However, the Board is of the view 
that the veteran should be afforded another opportunity to 
submit additional information in support of the claim for 
service connection for PTSD.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  


1.  Service records reflect that the 
veteran's military occupational specialty 
was that of an air traffic controller 
craftsman.  The veteran asserts that he 
developed stress (PTSD) as a result of 
his duties as an air traffic controller.  
The report of a VA examination dated in 
July 2002 shows that the veteran listed 
his stressors:  (1) he was aware of a 
crash at the Maxwell Air Force Base and 
in Korea, (2) an airplane nearly ran off 
a runway, and, (3) he witnessed a number 
of near misses.  Contact the veteran and 
ask him to provide a detailed account of 
his stressors including the specific 
dates and places of the alleged incidents 
and the names of any persons who were 
injured.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
event(s) and that he must be as specific 
as possible because without such details 
an adequate search for verifying 
information cannot be conducted.   

2.  If it is determined that the veteran 
has submitted evidence that sufficiently 
describes any of his claimed in-service 
stressful experiences, the RO should 
prepare a letter asking the U.S. Armed 
Services Center for Research Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the 
veteran's alleged in service stressors.  
Provide the USACRUR with a description of 
these alleged stressor(s) identified by 
the veteran.  Provide the USASCRUR with 
copies of any personnel records obtained 
showing dates, duties, and units of 
assignment, or flight records.  

3.  The veteran should be afforded a 
psychiatric examination.  The claims file 
and copy of this remand must be made 
available to the examiner prior to the 
examination.  The examiner should 
indicate that the claims file was 
reviewed.  All necessary tests should be 
conducted.  

a.  If any and only if the veteran's 
stressors are verified, the examiner 
should determine the nature of the 
veteran's PTSD.  If PTSD is found, the 
examiner should determine whether it is 
at least as likely as not that any PTSD 
is related to the verified stressor(s) in 
service.  The report of the examination 
must include the rationale underlying all 
opinions expressed, citing, if necessary, 
to specific evidence of record.  

b.  The examiner must determine the 
nature of the veteran's pathological 
gambling disorder.  The claims file and a 
copy of this remand must be made 
available to the examiner prior to the 
examination.  The examiner should 
indicate that the claims file was 
reviewed.  
The examiner should provide an opinion as 
to the following: 

(i).  Whether the pathological gambling 
disorder is a manifestation of an 
underlying psychiatric disorder, and, if 
so identity that disorder; or 

(ii).  Whether the pathological gambling 
disorder is characteristic of a 
personality disorder or character 
disorder.  If so, the examiner should 
indicate whether the disorder is 
characterized by pathological trends in 
the personality structure manifested by a 
lifelong pattern or behavior.  

The report of the examination should 
include the rationale underlying all 
opinions expressed, citing, if necessary, 
to specific evidence in the record.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  

5.  The RO should readjudicate the claim 
for service connection for a psychiatric 
disorder to include a pathological 
gambling disorder and PTSD.  

6.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




